UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4432
RONNIE WILLIAMS,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4540
CURTIS LEE TERRY,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                James C. Fox, Senior District Judge.
                          (CR-00-162-FO)

                   Submitted: February 27, 2003
                      Decided: March 31, 2003

   Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina; David
2                     UNITED STATES v. WILLIAMS
W. Venable, Raleigh, North Carolina, for Appellants. Frank D. Whit-
ney, United States Attorney, Anne M. Hayes, Jennifer May-Parker,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   A jury convicted Curtis Lee Terry and Ronnie Williams of arson,
in violation of 18 U.S.C. §§ 2, 844(i) (2000), and conspiracy to vio-
late § 844(i). Williams and Terry challenge their arson convictions on
the ground that the district court erred by denying their motions for
judgment of acquittal under Fed. R. Crim. P. 29. Williams contends
that the district court erred by denying his motion to suppress state-
ments he made to federal agents on the day of the fire. Finding no
reversible error, we affirm.

   Williams and Terry contend that the district court should have
granted their motions for a judgment of acquittal because the daycare
center located in the church had only a passing connection to inter-
state commerce. See United States v. Gullett, 75 F.3d 941, 947 (4th
Cir. 1996) (discussing elements of § 844(i) offense). We review de
novo the district court’s decision to deny a motion for judgment of
acquittal. United States v. Gallimore, 247 F.3d 134, 136 (4th Cir.
2001) (stating standard of review).

   The facts adduced by the Government at trial regarding the daycare
center and its operations were nearly identical to the facts on which
this court relied in United States v. Terry, 257 F.3d 366 (4th Cir.),
cert. denied, 534 U.S. 1035 (2001), to conclude that "the commercial
use of the property brings the building within § 844(i)’s jurisdictional
nexus." Id. at 371. In addition, we have carefully considered the argu-
                      UNITED STATES v. WILLIAMS                        3
ments Williams and Terry raise on appeal and reject them. See Terry,
257 F.3d at 369-71; United States v. Aramony, 166 F.3d 655, 661 (4th
Cir. 1999) (discussing law-of-the-case doctrine). We therefore find
that a rational factfinder, viewing the evidence in the light most favor-
able to the Government, could conclude that the daycare center was
used in or affected interstate commerce. See Glasser v. United States,
315 U.S. 60, 80 (1942); United States v. Stewart, 256 F.3d 231, 250
(4th Cir.) (citing United States v. Burgos, 94 F.3d 849, 862-63 (4th
Cir. 1996) (en banc)), cert. denied, 534 U.S. 1049 (2001), and cert.
denied, 535 U.S. 977 (2002). Thus, the district court did not err in
denying Williams’ and Terry’s Rule 29 motions.
   Next, Williams contends that the district court erred in denying his
motion to suppress the statements he made to federal agents. Even
assuming, as Williams contends, that his statements were involuntary
and that the district court erred in admitting them, we find that any
error was harmless. See Arizona v. Fulminante, 499 U.S. 279, 306-10
(1991) (applying harmless error analysis to improper admission of
involuntary confession); Chapman v. California, 386 U.S. 18, 24
(1967) ("[B]efore a federal constitutional error can be held harmless,
the court must be able to declare a belief that it was harmless beyond
a reasonable doubt.").
   Williams argues that the only evidence against him—other than the
testimony regarding his confession—was Terry’s testimony implicat-
ing him in the charged offenses, which Williams contends was not
credible. However, "we do not review the credibility of the witnesses
and assume the jury resolved all contradictions in the testimony in
favor of the government." United States v. Sun, 278 F.3d 302, 313
(4th Cir. 2002). In addition, "the testimony of a co-defendant standing
alone and uncorroborated is sufficient to sustain a conviction." United
States v. Patterson, 150 F.3d 382, 386 (4th Cir. 1998). Because Terry
clearly implicated Williams in the charged offenses, we conclude that
the jury would have returned a guilty verdict and, therefore, that any
error in the admission of Williams’ statements was harmless.
  Accordingly, we affirm Williams’ and Terry’s convictions. We
deny Appellants’ motion for oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.
                                                            AFFIRMED